Name: Commission Regulation (EC) No 1667/2002 of 19 September 2002 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32002R1667Commission Regulation (EC) No 1667/2002 of 19 September 2002 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation Official Journal L 252 , 20/09/2002 P. 0008 - 0011Commission Regulation (EC) No 1667/2002of 19 September 2002amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 29(1) thereof,Having regard to Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1361/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(5), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(6), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2535/2001(7), as last amended by Regulation (EC) No 1165/2002(8), lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for in the Europe Agreements between the Community and certain central and eastern European countries. It should be amended to implement the concessions provided for by Regulations (EC) No 1151/2002, (EC) No 1361/2002, (EC) No 1362/2002 and (EC) No 1408/2002.(2) The new quotas should be opened on 1 October 2002 and the existing quotas reopened if the quantities resulting from the new quotas exceed the quantities opened in July 2002. The import quotas provided for by Regulation (EC) No 2535/2001 normally being opened on 1 July, provision should be made for a derogation from Articles 6, 12 and 14 of that Regulation.(3) Certain new quotas involve limited quantities which render Article 13(2) of Regulation (EC) No 2535/2001 inapplicable. This provision should therefore be adjusted.(4) Repayment of import duties on products listed in parts 8 and 9 of Annex I to Regulation (EC) 2535/2001 as it existed before the entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(9), as last amended by Regulation (EC) No 444/2002(10).(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is hereby amended as follows:1. Article 5(b) is replaced by the following: "(b) the quotas provided for in Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000, (EC) No 2475/2000, (EC) No 2851/2000, (EC) No 1151/2002, (EC) No 1361/2002, (EC) No 1362/2002 and (EC) No 1408/2002;."2. The first subparagraph of Article 13(2) is replaced by the following: "Licence applications shall relate to no more than 10 % of the quantity available under the quota for the six-month period as referred to in Article 6, and shall involve no less than 10 tonnes."3. Points 4, 7, 8 and 9 of Part B of Annex I shall be replaced by the text in the Annex to this Regulation.Article 21. Notwithstanding Article 6 and Article 14(1) of Regulation (EC) No 2535/2001, for the period from 1 July to 31 December 2002 applications for import licences may be submitted from 1 to 10 October 2002 for the quotas opened on 1 October 2002 referred to in points 4, 7, 8 and 9 of Part B of Annex I thereto.Licence applications shall relate to no more than 10 % of the quantity under the quota opened on 1 October 2002, and shall involve no less than 10 tonnes.2. Notwithstanding Article 12 of Regulation (EC) No 2535/2001, operators who have submitted import licence applications under one of the quotas referred to in points 4, 7, 8 and 9 of Part B of Annex I to that Regulation during the submission period from 1 to 10 July 2002 may submit a further application in respect of that quota under this Regulation.Article 3This Regulation shall enter into force on 1 October 2002.Article 1(3) shall apply from 1 July 2002, with the exception of the opening of quotas 09.4776, 09.4777 and 09.4778 in point 4 of Part B of Annex I to Regulation (EC) No 2535/2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 170, 29.6.2002, p. 15.(4) OJ L 198, 27.7.2002, p. 1.(5) OJ L 198, 27.7.2002, p. 13.(6) OJ L 205, 2.8.2002, p. 9.(7) OJ L 341, 22.12.2001, p. 29.(8) OJ L 170, 29.6.2002, p. 49.(9) OJ L 253, 11.10.1993, p. 1.(10) OJ L 68, 12.3.2002, p. 11.ANNEXANNEX I B>TABLE>>TABLE>>TABLE>>TABLE>